EXHIBIT 10.4

 

AMENDMENT TO ASSET PURCHASE AGREEMENT

 

AMENDMENT TO ASSET PURCHASE AGREEMENT, dated as of September 11, 2014. (this
"Amendment"), is by and among Cannabis Kinetics Corp., a Nevada corporation (the
"Purchaser"), REM International, LLC, a Colorado limited liability company
(“REM” or the “Company”), and Robert E. Matuszewski (the “Principal”).

 

W I T N E S S E T H:

 

WHEREAS, the parties desire to amend certain terms of the Asset Purchase
Agreement dated as of June 6, 2014 (the "Agreement"; capitalized terms used
herein not otherwise defined shall have the meanings ascribed to such terms in
the Agreement) on the terms and conditions contained in this Amendment;

 

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
do hereby agree as follows:

 

1. Amendment to payment of Cash Amount. Notwithstanding Section 3.2(i) of the
Agreement, the Principal hereby agrees to accept the Cash Amount in monthly
installments over a twelve(12) month period, commencing on the Closing Date and
payable on the 10th day of each calendar month thereafter for the next eleven
consecutive months as follows: The monthly Cash Amount installment will be an
amount equal to $7,000.00 per month for the first five (5) months and $12,750
per month thereafter (the remaining six (6) months thereafter) until the entire
amount of $118,500.00 has been paid in full. The first payment in the amount of
$7,000 will be due simultaneous with the execution and delivery of the
Amendment.

 

2. Assumed Liabilities. Section 2.2 and Schedule 2.2 of the Agreement are hereby
be deleted in their entirety. The Company and the Principal shall be solely
responsible for any and all direct and indirect liabilities, duties and
obligations of the Company and the Principal. The Purchaser and its Affiliates
shall have no liability or obligation with respect to the Purchased Assets.

 

3. Reference. On and after the date hereof, each reference in the Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
each reference to the Agreement in any other agreement, document or other
instrument, shall mean, and be a reference to the Agreement, as amended by this
Amendment.

 

4. Counterparts. This Amendment may be executed in one or more counterparts and
by facsimile or other electronic transmission, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

5. Captions. The captions used in this Amendment are intended for convenience of
reference only, shall not constitute any part of this Amendment and shall not
modify or affect in any manner the meaning or interpretation of any of the
provisions of this Amendment.

 

6. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the respective heirs, executors, administrators, representatives and the
permitted successors and assigns of the parties hereto.

 

7. Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of laws rules applied
in such state.

 

 
1


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereto have executed this instrument as of the
date and year first above written.

 

 

CANNABIS KINETICS CORP.

   

 

By:

/s/ Eric M. Hagen

 

 

Name:

Eric M. Hagen

 

 

Title:

President & Chief Executive Officer

 

   

 

Robert E. Matuszewski

   

 

By:

/s/ Robert E. Matuszewski

 

 

Name:

Robert E. Matuszewski

 

   

 

REM INTERNATIONAL LLC

   

 

By:

/s/ Robert E. Matuszewski

 

 

Name:

Robert E. Matuszewski

 

 

 

2

--------------------------------------------------------------------------------